DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  FIG. 2G and FIG. 2H show what is described in original specification paragraphs [0046] to [0047]. The ballast weight members of the two figures are distinct from each other. Claim 22 combines the two embodiments which are not described in the original .

Claims 1-2, 4-24, 26, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For independent Claims 1 and 35, there is no written description for the upper limit of the “greater than 3:1” limitation. In original specification paragraph [0029], it is disclosed that “For example, referring to Figs. 7, 8, 9A, 9B, 10, 11 and 12 the substrate transport chamber 210 is illustrated having selectably variable configurations where the configuration is selectable between a configuration where the side length L to width W (see Fig. 2A) aspect ratio varies from high aspect ratio (such as 3:1 or greater) to unity (e.g. 1:1) aspect ratio, and wherein the substrate transport arm 250 is common to each selectable configuration of the substrate transport chamber 210.” The drawings provide a 3:1 high aspect ratio arrangements but nothing higher than a 3:1 ratio (TPM/PM/SPM/etc. in FIG. 2A shows about 3:1, L:W ratio). This disclosure does not provide an upper limit to the 3:1 ratio. The other dependent claims depend from Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For independent Claims 1 and 35, on the face of the claims, there is no upper limit for the “greater than 3:1” limitation; therefore, there are no closed metes and bounds for the ratio limitation. The other dependent claims depend from Claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 7-9, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 5,611,655) (“Fukasawa”) in view of Hofmeister et al. (US 2015/0071737) (“Hofmeister737”) and Gilchrist (US 2015/0128749). Fukasawa discloses:
Claim 1: a linearly elongated substantially hexahedron shaped substrate transport chamber (2; figures 1-3) having linearly elongated sides of the hexahedron (top and bottom sides of convey chamber 2; figure 2) and at least one end wall of the hexahedron (right wall of convey chamber 2; figure 2) substantially orthogonal to the linearly elongated sides (as shown; figure 2), the at least one end wall having an end substrate transport opening (21c), at least one of the linearly elongated sides (bottom side of convey chamber 2; figure 2) having a linear array of side substrate transport openings (21a), each opening of the end and side substrate transport openings being arranged for transferring a substrate there through in and out of the substrate transport chamber (wafers W are transferred in and out of the chamber 2 via loading/unloading ports 21a via the convey arm 53; column 8, line 50-column 9, line 65); the linear array of side substrate transport openings being arranged conformal so as to couple to a plurality of process modules (3a/3b) linearly arrayed along the at least one of the linearly elongated sides (as shown; figure 2) and respectively communicating with the substrate transport chamber via 
Claim 7: at least one load lock or other process module (figure 2, 4c) communicating with (column 5, lines 40-50) the substrate transport chamber (2) via the end substrate transport opening (21c);

Claim 9: wherein the linearly elongated opposite side (top side; figure 2) of the substrate transport chamber (2) has more than one of the other side substrate transport openings (shown to have two ports 21b; figure 2), linearly arrayed along the opposite side (figure 2), and wherein the end effector is common to each of the other side substrate transport openings (arm 53 (end effector) comprising the holding portion 53c pivots to transport the wafers W held by the holding portion 53c in and out of the chamber 2 via ports 21a, 21b and 21c; column 5, lines 35-50; column 6, lines 40-45; column 9, lines 30-45; column 10, lines 5-25);
Claim 26: wherein the substrate transport arm is a three degree of freedom transport arm (arm member 5 (substrate transport arm) is pivoted adjacent pivot shafts 61, 52a and 53a; figure 4; column 6, line 65--column 7, line 25);
Claim 35: providing a linearly elongated substantially hexahedron shaped substrate transport chamber (2; figures 1-3) having linearly elongated sides of the hexahedron (top and bottom sides of 
providing the linear array of side substrate transport openings an arrangement conformal with so as to couple to a plurality of process modules (3a/3b) linearly arrayed along the at least one of the linearly elongated sides (as shown; figure 2) and respectively communicating with the substrate transport chamber via corresponding side substrate transport openings (wafers W are transferred in and out of the chamber 2 via loading/unloading ports 21a via the convey arm 53 piecing and retrieving wavers W from chambers 3a, 3b; column 5, lines 35-50; column 9, lines 30-45; column 10, lines 15-25); 
providing a substrate transport arm (5) pivotally mounted within the substrate transport chamber (arm member 5 is pivoted by the pivot shaft 61 which Is mounted within hole portion 27 and therefore the axis of shaft 61 would be fixed relative to chamber 2; figure 4; column 6, lines 35-55) so that a pivot axis of the transport arm is mounted fixed relative to the substrate transport chamber, the substrate transport arm having a three link three joint SCARA configuration (arm 5 is shown to have three arms 51-53 (links) with three joints adjacent 61, 52a and 53a With a SCARA configuration; figure 4), of which one link is an end effector (conveying arm 53 holds wafers; column 7, lines 25-30) with at least one substrate holder (53c); 
articulating the substrate transport arm to transport the substrate, held by the at least one substrate holder, in and out of the substrate transport chamber through the end and side substrate 
wherein the hexahedron has a side length (defined between left and right sides; figure 2) to width (defined between top and bottom sides; figure 2) aspect ratio that is a high aspect ratio (chamber 2 Is shown to be In the form of a stretched cuboid, i.e. side length to width aspect ratio that is a high aspect ratio; figures 1-3), and the width is compact with respect to a footprint of the substrate transport arm (width of chamber 2 extending between top and bottom walls Is compact with respect to the footprint of the arm 5 as shown in the plan view of chamber 2; figure 2).

Fukasawa does not directly show:
Claim 1: one of the linearly elongated sides includes more than two side substrate transport openings;
wherein the substrate transport arm includes a split band transmission system that effects articulation of the substrate transport arm;
greater than 2:1;
Claim 35: one of the linearly elongated sides includes more than two side substrate transport openings;
greater than 2:1;
wherein the substrate transport arm includes a split band transmission system that effects articulation of the substrate transport arm.

Hofmeister737 shows a similar device having:

greater than 2:1 (FIG. 1/48);
Claim 35: one of the linearly elongated sides includes more than two side substrate transport openings (FIG. 1/48);
greater than 2:1 (FIG. 1/48);
for the purpose of providing more substrate processing options for higher area efficiency. Hofmeister737 is used solely for the number of substrate transport openings. At least FIG. 1, 40, and 48 of Hofmeister737 also suggest that the number of substrate transport openings is a matter of design choice; it is obvious that the number of substrate transport openings can be over two in view of Hofmeister737, FIG. 1, 40, and 48. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa as taught by Hofmeister737 and include Hofmeister737’s similar device having:
Claim 1: one of the linearly elongated sides includes more than two side substrate transport openings;
greater than 2:1;
Claim 35: one of the linearly elongated sides includes more than two side substrate transport openings;
greater than 2:1;
for the purpose of providing more substrate processing options for higher area efficiency.

Gilchrist shows a similar device having:
Claim 1: wherein the substrate transport arm includes a split band transmission system (350, 351) that effects articulation of the substrate transport arm;

for the purpose of increasing the life span of the bands (paragraph [0005]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa and Hofmeister737 as taught by Gilchrist and include Gilchrist’s similar device having:
Claim 1: wherein the substrate transport arm includes a split band transmission system that effects articulation of the substrate transport arm;
Claim 35: wherein the substrate transport arm includes a split band transmission system that effects articulation of the substrate transport arm;
for the purpose of increasing the life span of the bands.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view Hofmeister737 and Gilchrist. Fukasawa discloses all the limitations of the claims as discussed above; and
Claim 2: the substrate transport arm footprint is compact for a predetermined maximum reach of the substrate transport arm (footprint of the arm 5 as shown the in plan view of chamber 2 is compact for the high degree of freedom and stroke range (maximum reach) provided by the arm 5; figures 2, 4; column 10, lines 35-45);
Claim 6: each of the substrate holding stations is accessed with the common end effector of the substrate transport arm through the corresponding side transport openings (footprint of the arm 5 as shown the in plan view or chamber 2 is compact for the high degree of freedom and stroke range (maximum reach) provided by the arm 5; figures 2, 4; column 10, lines 35-45).
Fukasawa does not directly show:

Hofmeister737 shows a similar device having:
Claim 6: wherein the process module linear array provides at least six process module substrate holding stations distributed along the at least one linearly elongated side at a substantially common level (FIG. 22);
for the purpose of providing more substrate processing options for higher area efficiency.
This type of modification is well-known to one of ordinary skill in the art since the duplication of parts and the changes in proportion have been shown to be routine. See MPEP 2144.04. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa as taught by Hofmeister737 and include Hofmeister737’s similar device having:
Claim 6: wherein the process module linear array provides at least six process module substrate holding stations distributed along the at least one linearly elongated side at a substantially common level;
for the routine duplication of parts and changes in proportion and for providing more substrate processing options for higher area efficiency.

Claims 4-5, 10, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Hofmeister737, Gilchrist, Hudgens et al. (US 2014/0154038) (“Hudgens”), and Snow (US 6,354,167). Fukasawa discloses all the limitations of the claims as discussed above; and

Claim 10: a drive section (6, figure 4) connected to the substrate transport chamber (2) and having a drive spindle (61; pivot shafts (drive shafts) inside shaft 61 for driving arms 52, 53; column 6, lines 45-55) operably coupled to the substrate transport arm and defining at least two degrees of freedom, effecting articulation of the substrate transport arm, and the drive spindle is located so its axis of rotation is substantially coincident with the pivot axis;
Claim 24: wherein the substrate transport arm has a compact footprint for a predetermined maximum reach of the substrate transport arm (footprint of the arm 5 as shown the in plan view of chamber 2 is compact for the high degree of freedom and stroke range (maximum reach) provided by the arm 5; figures 2, 4; column 10, lines 35-45).

Fukasawa does not directly show:
Claim 4: wherein the end wall is dimensioned to accept alongside, two side by side load lock or other process modules placed proximately adjacent each other on a common level and commonly facing the end wall;
Claim 5: wherein the SCARA arm has unequal length links;
Claim 10: a drive spindle comprising co- axial drive shafts;
Claim 23: wherein the substrate transport arm has a balance ballast weight member disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction 
Claim 24: wherein the configuration and weight of the ballast weight member is further defined based on fit within the compact footprint of the substrate transport arm.

Hudgens shows a similar device having:
Claim 4: wherein the end wall (wall indicated to by 101; figure 1A) is dimensioned to accept alongside, two side by side load lock (108) or other process modules placed proximately adjacent each other on a common level (located at the same Y-axis coordinates as shown; figure 1A) and commonly facing the end wall (as shown; figure 1A);
Claim 5: wherein the SCARA arm has unequal length links (boom 104, first fore arm 118 and second forearm 120 have unequal lengths; figure 18; paragraphs [0035]-(0037]);
Claim 10: a drive spindle (138, 144, 150, collectively; figure 1E) comprising co- axial drive shafts (138, 144, 150);
for the purpose of permitting the load lock modules’ rapid and precise transport of substrates between the various chambers and provides efficient system throughput (paragraph [0004]), enhancing the unequal length links motion path capability of the robot and therefore an improved substrate exchange ability (paragraph [0027]), and allowing enhancement of the motion path capability of the robot and therefore an improved substrate exchange ability (paragraph [0027]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa, Hofmeister737, and Gilchrist as taught by Hudgens and include Hudgens’s similar device having:

Claim 5: wherein the SCARA arm has unequal length links;
Claim 10: a drive spindle comprising co- axial drive shafts;
for the purpose of permitting the load lock modules’ rapid and precise transport of substrates between the various chambers and provides efficient system throughput, enhancing the unequal length links motion path capability of the robot and therefore an improved substrate exchange ability, and allowing enhancement of the motion path capability of the robot and therefore an improved substrate exchange ability.

Snow shows a similar device having:
Claim 23: wherein the substrate transport arm has a balance ballast weight member (FIG. 1, 26) disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the drive spindle (column 4, lines 6-17; deflection of the substrate transport arm in a direction normal to the movement plane does not change as it pivots around the pivot axis);
Claim 24: wherein the configuration and weight of the ballast weight member is further defined based on fit within the compact footprint of the substrate transport arm (column 4, lines 6-17; deflection of the substrate transport arm in a direction normal to the movement plane does not change as it pivots around the pivot axis);
for the purpose of increasing accuracy of the end effector movement (column 2, lines 26-27). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective 
Claim 23: wherein the substrate transport arm has a balance ballast weight member disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the drive spindle.
Claim 24: wherein the configuration and weight of the ballast weight member is further defined based on fit within the compact footprint of the substrate transport arm;
for the purpose of increasing accuracy of the end effector movement.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Hofmeister737, Gilchrist, and Yazawa et al. (US 2013/0202390) (“Yazawa”). Fukasawa discloses all the limitations of the claims as discussed above.
Fukasawa does not directly show:
Claim 11: wherein the at least one substrate holder of the end effector comprises more than one substrate holders disposed on the end effector and arranged so that the end effector extends or retracts the more than one substrate holders substantially simultaneously through more than one of the linearly arrayed side substrate transport openings with a common end effector motion.
Yazawa shows a similar device having:
Claim 11: wherein the at least one substrate holder of the end effector comprises more than one substrate holders disposed on the end effector and arranged so that the end effector extends or retracts the more than one substrate holders substantially simultaneously through more than one of the linearly arrayed side substrate transport openings with a common end effector motion (Fig. 2, 3/4 on the left (on tilted page));
 as taught by Yazawa and include Yazawa’s similar device having:
Claim 11: wherein the at least one substrate holder of the end effector comprises more than one substrate holders disposed on the end effector and arranged so that the end effector extends or retracts the more than one substrate holders substantially simultaneously through more than one of the linearly arrayed side substrate transport openings with a common end effector motion;
for the purpose of reducing the turning radius of the substrate holder of the end effector to increase the efficiency of the end effector motion.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Hofmeister737, Gilchrist, and Kim et al. (US 2005/0111936) (“Kim”). Fukasawa discloses all the limitations of the claims as discussed above.
Fukasawa does not directly show:
Claim 12: wherein the end effector is a first end effector, and the substrate transport arm has a second end effector dependent from a common forearm link of the substrate transport arm with the first end effector so that the first and second end effectors pivot relative to the forearm about a common rotation axis, wherein the second end effector is common to each of the end and side substrate transport openings.
Claim 13: wherein the first and second end effectors provide the substrate transport arm with a fast swap end effector that is common to each of the end and side substrate transport openings.
Kim shows a similar device having:

Claim 13: wherein the first (174A; figure 3) and second end effectors (172A) provide the substrate transport arm (170) with a fast swap end effector (first and second end supports 172A and 174A swaps wafer W1 with wafer W2 received via right opening communicating with station 110 and placed into chamber 140 via bottom opening communicating with bottom chamber 140; figures 9, 10; paragraph (0055]) that is  common to each of the end and side substrate transport openings (right opening communicating with station 110 and bottom opening communicating with bottom chamber 140; figures 6, 7).
It would have been obvious to one of ordinary skill in the art to modify Fukasawa's end effector to incorporate Kim's second end effector, because as Kim discloses the second end effector swaps the processed substrate with a new substrate (Kim; paragraph [0055]), thus improving the speed of processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa, Hofmeister737, and Gilchrist as taught by Kim and include Kim’s similar device having:
Claim 12: wherein the end effector is a first end effector, and the substrate transport arm has a second end effector dependent from a common forearm link of the substrate transport arm with the first end effector so that the first and second end effectors pivot relative to the forearm about a 
Claim 13: wherein the first and second end effectors provide the substrate transport arm with a fast swap end effector that is common to each of the end and side substrate transport openings;
for the purpose of improving the speed of processing.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Hofmeister737, Gilchrist, and Hofmeister et al. (US 2005/0105991) (“Hofmeister”). Fukasawa discloses all the limitations of the claims as discussed above.
Fukasawa does not directly show:
Claim 14: wherein the linearly elongated sides have a selectably variable length wherein the sides of the substrate transport chamber are selectable between different lengths and define a selectably variable configuration of the substrate transport chamber;
Claim 15: wherein the selectably variable configuration of the substrate transport chamber is selectable between a configuration where the side length to width aspect ratio varies from high aspect ratio to unity aspect ratio, and wherein the substrate transport arm is common to each selectable configuration of the substrate transport chamber.
Hofmeister shows a similar device having:
Claim 14: wherein the linearly elongated sides have a selectably variable length (transport chamber 3014 is capable of being provided with any desired length; paragraph (0085]) wherein the sides of the substrate transport chamber are selectable between different lengths and define a selectably variable configuration of the substrate transport chamber (multiple modules (forming the sides of the substrate transport chamber) of any desired number and different lengths are arranged to from the transport chamber 3104; paragraphs [0085], [0086]);

It would have been obvious to one of ordinary skill in the art to modify Fukasawa's substrate transport chamber to Incorporate Hofmeister's substrate transport chamber comprising selectably variable configuration selectable between a configuration where the side length to width aspect ratio varies from high aspect ratio to unity aspect ratio, because as Hofmeister discloses the substrate transport chamber comprising selectably variable configuration permits increasing the dimensions of the substrate transport chamber to a desired length (Hofmeister; paragraphs [0085], (0086]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa, Hofmeister737, and Gilchrist as taught by Hofmeister and include Hofmeister’s similar device having:
Claim 14: wherein the linearly elongated sides have a selectably variable length wherein the sides of the substrate transport chamber are selectable between different lengths and define a selectably variable configuration of the substrate transport chamber;
Claim 15: wherein the selectably variable configuration of the substrate transport chamber is selectable between a configuration where the side length to width aspect ratio varies from high aspect ratio to unity aspect ratio, and wherein the substrate transport arm is common to each selectable configuration of the substrate transport chamber;
.

Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Hofmeister737, Gilchrist, Snow (US 6,354,167), Lindholm et al. (US 4,695,027) (“Lindholm”), and Zimmer et al. (US 4,733,576) (“Zimmer”). Fukasawa discloses all the limitations of the claims as discussed above; and
Claim 16: wherein the substrate transport arm has a compact footprint for a predetermined maximum reach of the substrate transport arm (footprint of the arm 5 as shown the in plan view of chamber 2 is compact for the high degree of freedom and stroke range (maximum reach) provided by the arm 5; figures 2, 4; column 10, lines 35-45).
Fukasawa does not directly show:
Claim 16: wherein the substrate transport arm has a balance ballast weight member disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the pivot axis, and on fit within the compact footprint of the substrate transport arm;
Claim 17: wherein the ballast weight member is fixedly mounted to a frame of the substrate transport arm at a fixed location relative to the pivot axis;
Claim 18: wherein the ballast weight member is movably mounted to a frame of the substrate transport arm so as to be disposed at different locations, on the frame, towards and away from the pivot axis;

Claim 19: wherein the ballast weight member is movably mounted to a frame of the substrate transport arm so as to move relative to the frame, away and towards the pivot axis, in complement with extension and retraction of the substrate transport arm;
Claim 20: wherein the ballast weight member is moved relative to the substrate transport arm frame by at least one drive axis of a drive section operably coupled to the substrate transport arm and effecting articulation of the substrate transport arm;
Claim 21: wherein the at least one drive axis effects the movement of the ballast weight member away and towards the pivot axis and effects extension and retraction of the substrate transport arm so that the at least one drive axis is a common drive axis for motion of the ballast weight member and extension and retraction of the substrate transport arm.

Snow shows a similar device having:
Claim 16: wherein the substrate transport arm has a balance ballast weight member (FIG. 1, 26) disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the pivot axis, and on fit within the compact footprint of the substrate transport arm (column 4, lines 6-17; deflection of the substrate transport arm in a direction normal to the movement plane does not change as it pivots around the pivot axis);
Claim 17: wherein the ballast weight member is fixedly mounted to a frame of the substrate transport arm at a fixed location relative to the pivot axis (mounted as claimed in FIG. 1);
 as taught by Snow and include Snow’s similar device having:
Claim 16: wherein the substrate transport arm has a balance ballast weight member disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the pivot axis, and on fit within the compact footprint of the substrate transport arm;
Claim 17: wherein the ballast weight member is fixedly mounted to a frame of the substrate transport arm at a fixed location relative to the pivot axis;
for the purpose of increasing accuracy of the end effector movement.

Lindholm shows a similar device having:
Claim 18: wherein the ballast weight member (FIG. 2, 16) is movably mounted to a frame of the substrate transport arm so as to be disposed at different locations, on the frame, towards and away from the pivot axis (near 12);
Claim 19: wherein the ballast weight member is movably mounted to a frame of the substrate transport arm so as to move relative to the frame, away and towards the pivot axis, in complement with extension and retraction of the substrate transport arm (FIG. 2);
Claim 20: wherein the ballast weight member is moved relative to the substrate transport arm frame by at least one drive axis of a drive section operably coupled to the substrate transport arm and effecting articulation of the substrate transport arm (FIG. 2; the movements of the substrate transport arm and the ballast weight member are capable of being synchronized);

for the purpose of minimally deforming the frame of the substrate transport arm to minimize the maintenance intervals of the apparatus (column 2, lines 22-36). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa, Hofmeister737, Gilchrist, and Snow as taught by Lindholm and include Lindholm’s similar device having:
Claim 18: wherein the ballast weight member is movably mounted to a frame of the substrate transport arm so as to be disposed at different locations, on the frame, towards and away from the pivot axis;
Claim 19: wherein the ballast weight member is movably mounted to a frame of the substrate transport arm so as to move relative to the frame, away and towards the pivot axis, in complement with extension and retraction of the substrate transport arm;
Claim 20: wherein the ballast weight member is moved relative to the substrate transport arm frame by at least one drive axis of a drive section operably coupled to the substrate transport arm and effecting articulation of the substrate transport arm;
Claim 21: wherein the at least one drive axis effects the movement of the ballast weight member away and towards the pivot axis and effects extension and retraction of the substrate transport arm so that the at least one drive axis is a common drive axis for motion of the ballast weight member and extension and retraction of the substrate transport arm;


Zimmer shows a similar device having:
Claim 22 (Claim 22 depends on Claim 18): wherein the ballast weight member has a ballast weight portion that is selectable from a number of different interchangeable ballast weight portions and selection depends on the aspect ratio of the substrate transport chamber (column 5, lines 1-3);
for the purpose of easily permitting adjustment to the apparatus for desired functionality (column 1, lines 42-44). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa, Hofmeister737, Gilchrist, Snow, and Lindholm as taught by Zimmer and include Zimmer’s similar device having:
Claim 22 (Claim 22 depends on Claim 18): wherein the ballast weight member has a ballast weight portion that is selectable from a number of different interchangeable ballast weight portions and selection depends on the aspect ratio of the substrate transport chamber;
for the purpose of easily permitting adjustment to the apparatus for desired functionality.

Claims 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Snow and Gilchrist. Fukasawa discloses:
Claim 27: a linearly elongated substantially hexahedron shaped substrate transport chamber (2; figures 1-3) having linearly elongated sides of the hexahedron (top and bottom sides of convey chamber 2; figure 2) and at least one end wall of the hexahedron (right wall of convey chamber 2; figure 2) substantially orthogonal to the linearly elongated sides (as shown; figure 2), the at least one end wall having an end substrate transport opening (21c), at least one of the linearly elongated sides (bottom side of convey chamber 2; figure 2) having a linear array of side substrate transport openings (21a), each 
a substrate transport arm (5) pivotally mounted within the substrate transport chamber so that a pivot axis of the substrate transport arm is mounted fixed relative to the substrate transport chamber (arm member 5 is pivoted by the pivot shaft 61 which is mounted within hole portion 27 and therefore the axis of shaft 61 would be fixed relative to chamber 2; figure 4; column 6, lines 35-55), the substrate transport arm having a three link three joint SCARA configuration (arm 5 is shown to have three arms 51-53 (links) with three joints adjacent 61, 52a and 53a with a SCARA configuration; figure 4), of which one link is an end effector (conveying arm 53 holds wafers; column 7, lines 25-30) with at least one substrate holder (53c), that is articulate to transport the substrate, held by the at least one substrate holder, in and out of the substrate transport chamber through the end and side substrate transport openings so that the end effector is common to each of the end and side substrate transport openings (arm 53 comprising the holding portion 53c pivots to transport the wafers W held by the holding portion 53c in and out of the chamber 2 via ports 21a and 21c; column 5, lines 35-50; column 6, lines 40-45; column 9, lines 30-45; column 10, lines 5-25); 
a drive section, connected to the substrate transport chamber, and having a drive spindle, comprising co-axial drive shafts defining at least two degrees of freedom, rotating about a common axis (footprint of the arm 5 as shown the in plan view of chamber 2 is compact for the high degree of freedom and stroke range (maximum reach) provided by the arm 5; figures 2, 4; column 10, lines 35-45; FIG. 4);
Claim 28: wherein a side substrate transport opening, from the linear array of side substrate transport openings, disposed proximate another end of the hexahedron shaped substrate transport chamber opposite the at least one end wall, is oriented so that a corresponding axis of substrate holder 
Claim 29: wherein the substrate transport arm is articulate to transport the substrate on the substrate holder in and out of the substrate transport chamber through the end and side substrate transport openings so that the end effector is common to each of the end and side substrate transport openings (FIG. 2);
Claim 30: wherein each of the side substrate transport openings has corresponding axis of substrate holder motion through each side substrate transport opening, each of the axis of substrate holder motion of the linear array of side substrate transport openings extending substantially parallel with each other respectively through each substrate transport opening (FIG. 2);
Claim 31: wherein the substrate transport arm has a compact footprint for a predetermined maximum reach of the substrate transport arm (footprint of the arm 5 as shown the in plan view of chamber 2 is compact for the high degree of freedom and stroke range (maximum reach) provided by the arm 5; figures 2, 4; column 10, lines 35-45), and the hexahedron has a side length (defined between left and right sides; figure 2) to width (defined between top and bottom sides; figure 2) aspect ratio that is a high aspect ratio (chamber 2 is shown to be In the form of a stretched cuboid, i.e. side length to width aspect ratio that is a high aspect ratio; figures 1-3), and the width is compact with respect to a footprint of the substrate transport arm (width of chamber 2 extending between top and bottom walls Is compact with respect to the footprint of the arm 5 as shown in the plan view of chamber 2; figure 2);
Claim 32: wherein the at least one end wall of the hexahedron is substantially orthogonal to the linearly elongated sides of the hexahedron (FIG. 2);

Fukasawa does not directly show:
Claim 27: wherein the substrate transport arm has a balance ballast weight member disposed on the substrate transport arm so as to extend from the common axis of the drive spindle in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the drive spindle;
Claim 33: wherein the substrate transport arm includes a split band transmission system that effects articulation of the substrate transport arm.

Snow shows a similar device having:
Claim 27: wherein the substrate transport arm has a balance ballast weight member (FIG. 1, 26) disposed on the substrate transport arm so as to extend from the pivot axis in an substantially opposite direction from an extension direction of the substrate transport arm, and with a configuration and weight defined based on balance of substrate transport arm droop moment on the drive spindle (column 4, lines 6-17; deflection of the substrate transport arm in a direction normal to the movement plane does not change as it pivots around the pivot axis);
for the purpose of increasing accuracy of the end effector movement (column 2, lines 26-27). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa as taught by Snow and include Snow’s similar device having:

for the purpose of increasing accuracy of the end effector movement.

Gilchrist shows a similar device having:
Claim 33: wherein the substrate transport arm includes a split band transmission system (350, 351) that effects articulation of the substrate transport arm;
for the purpose of increasing the life span of the bands (paragraph [0005]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukasawa and Snow as taught by Gilchrist and include Gilchrist’s similar device having:
Claim 33: wherein the substrate transport arm includes a split band transmission system that effects articulation of the substrate transport arm;
for the purpose of increasing the life span of the bands.

Response to Arguments
Applicant’s arguments, see pp. 13-24, filed 5 November 2021, with respect to the rejection(s) of claim(s) 1 etc. under prior art rejections (Matshshita et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hofmeister737 et al. Regarding the remarks of 30 November 2021, see the 112 rejections above.
Re. 2, there was no amendment to Claim 22.

Re. Gilchrist, the degrees of rotation is not disclosed (no 180 degrees disclosed therein). The motivation is not conclusory but is a TRP motivation from the reference (paragraph [0005]).
Re. 10A, p. 25, the counterweights are for each arm as disclosed. Each counterweight is for the balance of each arm with corresponding counterweight. “Second arm counterweight 28 has the weight required to balance second arm 20 and all its attachments about the rotation axis of second rotary positioner 18. Base arm counterweight 26 has the weight required to balance base arm 16 and all its attachments about the rotation axis of base rotary positioner 14.” Balancing implies that droop is eliminated. Deflection of the substrate transport arm in a direction normal to the movement plane (“droop moment”) does not change as it pivots around the pivot axis. Constant deflection means that there is no droop from that deflection. Droop would be a deflection farther than the constant deflection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652